As filed with the SEC on January 30, 2015. Registration No. 333-112808 Registration No. 811-05826 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 24 REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. 128 PRUCO LIFE VARIABLE UNIVERSAL ACCOUNT (Exact Name of Registrant) PRUCO LIFE INSURANCE COMPANY (Name of Depositor) 213 Washington Street Newark, New Jersey 07102 (800) 778-2255 (Address and telephone number of principal executive offices) Jordan K. Thomsen Vice President and Corporate Counsel Pruco Life Insurance Company 213 Washington Street Newark, New Jersey 07102 (Name and address of agent for service) Copy to: Christopher E. Palmer, Esq. Goodwin Procter LLP 901 New York Avenue, N.W. Washington, D.C. 20001 It is proposed that this filing will become effective (check appropriate space): □ immediately upon filing pursuant to paragraph (b) of Rule 485 □ on pursuant to paragraph (b) of Rule 485 (date) ■ 60 days after filing pursuant to paragraph (a)(1) of Rule 485 □ onpursuant to paragraph (a)(1) of Rule 485 (date) □ This Post-Effective Amendment designates a new effective date for a previously filed Post-Effective Amendment. PART A: INFORMATION REQUIRED IN THE PROSPECTUS PROSPECTUS May 1, 2015 PruLife® Custom Premier II(for Contracts issued on or after May 1, 2015*) AN INDIVIDUAL FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE CONTRACT ISSUED BY: PRUCO LIFE INSURANCE COMPANY – PRUCO LIFE VARIABLE UNIVERSAL ACCOUNT NEWARK, NEW JERSEY 07102 TELEPHONE: (800) 944-8786 *The PruLife® Custom Premier II Contract (2015) is offered on or after May 1, 2015 , under form number VUL-2015 or ICC15 VUL-2015 , subject to state availability.A state abbreviation may follow the form number. Your Contract's form number is located in the lower left-hand corner of the first page of your Contract. This prospectus describes the PruLife® Custom Premier II Contract ( 2015 ) (the “Contract”) offered by Pruco Life Insurance Company ("Pruco Life", "us", "we", or "our"), a stock life insurance company.Pruco Life is a wholly-owned subsidiary of The Prudential Insurance Company of America. Please Read this Prospectus.Please read this prospectus before purchasing a PruLife® Custom Premier II( 2015 ) variable universal life insurance Contract and keep it for future reference. You may choose to invest your Contract's premiums and its earnings in one or more of the available Variable Investment Options of the Pruco Life Variable Universal Account (the “Account”).The Account offers a wide variety of Variable Investment Options from the firms listed below.The current summary prospectuses for the Variable Investment Options accompany this prospectus.These prospectuses contain important information about the Funds, including information about their investment objectives, fees, and investment advisers/subadvisers.Please read these prospectuses and keep them for reference. ·Advanced Series Trust ·Janus ·American Century Investments ® · JP Morgan ·American Funds® ·MFS® ·Dreyfus ·Neuberger Berman ·Fidelity® ·Prudential ·Franklin Templeton® ·TOPS – The Optimized Portfolio System® ·Hartford For a complete list of the available Variable Investment Options, see The Funds. You may also choose to invest your Contract’s premiums and its earnings in the Fixed Rate Option, also referred to as fixed investment option, which pays a guaranteed interest rate.See The Fixed Rate Option. In compliance with U.S. law, Pruco Life delivers this prospectus to Contract Owners that currently reside outside of the United States. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this Contract is a good investment, nor has the SEC determined that this prospectus is complete or accurate.It is a criminal offense to state otherwise. The Contract may be purchased through registered representatives located in banks and other financial institutions. Investment in a variable life insurance contract is subject to risk, including the possible loss of your money.An investment in PruLife® Custom Premier II is not a bank deposit and is not insured by the Federal Deposit Insurance Corporation (“FDIC”) or any other governmental agency. TABLE OF CONTENTS Page SUMMARY OF CHARGES AND EXPENSES 1 SUMMARY OF THE CONTRACT AND CONTRACT BENEFITS 4 SUMMARY OF CONTRACT RISKS 7 SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS 10 GENERAL DESCRIPTIONS OF PRUCO LIFE INSURANCE COMPANY, THE REGISTRANT, AND THE FUNDS 11 CHARGES AND EXPENSES 19 PERSONS HAVING RIGHTS UNDER THE CONTRACT 24 OTHER GENERAL CONTRACT PROVISIONS 25 RIDERS 25 REQUIREMENTS FOR ISSUANCE OF A CONTRACT 32 PREMIUMS 33 DEATH BENEFITS 37 CONTRACT VALUES 42 LAPSE AND REINSTATEMENT 45 TAXES 46 DISTRIBUTION AND COMPENSATION 48 LEGAL PROCEEDINGS 49 FINANCIAL STATEMENTS 49 ADDITIONAL INFORMATION 50 DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS 51 State Availability or Variations of Certain Features and Riders Appendix A Advanced Series Trust: AST Balanced Asset Allocation Portfolio Appendix 1 AST BlackRock Global Strategies Portfolio Appendix 2 AST BlackRock/Loomis Sayles Bond Portfolio Appendix 3 AST Cohen & Steers Realty Portfolio Appendix 4 AST Federated Aggressive Growth Portfolio Appendix 5 AST Goldman Sachs Mid-Cap Growth Portfolio Appendix 6 AST Herndon Large-Cap Value Portfolio Appendix 7 AST International Value Portfolio Appendix 8 AST J.P. Morgan International Equity Portfolio Appendix 9 AST J.P. Morgan Strategic Opportunities Portfolio Appendix 10 AST Large-Cap Value Portfolio Appendix 11 AST Loomis Sayles Large-Cap Growth Portfolio Appendix 12 AST MFS Global Equity Portfolio Appendix 13 AST MFS Growth Portfolio Appendix 14 AST PIMCO Limited Maturity Bond Portfolio Appendix 15 AST Preservation Asset Allocation Portfolio Appendix 16 AST Small-Cap Growth Portfolio Appendix 17 AST Small-Cap Value Portfolio Appendix 18 AST T. Rowe Price Large-Cap Growth Portfolio Appendix 19 AST T. Rowe Price Natural Resources Portfolio Appendix 20 AST Templeton Global Bond Portfolio Appendix 21 AST Wellington Management Hedged Equity Portfolio Appendix 22 American Century Variable Portfolio , Inc.: American Century VP Mid Cap Value Fund Appendix 23 American Funds Insurance Series®: American Funds Insurance Series® Growth FundSM Appendix 24 American Funds Insurance Series® Growth-Income FundSM Appendix 25 American Funds Insurance Series ® International FundSM Appendix 26 Dreyfus: Dreyfus Socially Responsible Growth Fund, Inc. Appendix 27 Dreyfus Investment Portfolios: Dreyfus MidCap Stock Portfolio Appendix 28 Fidelity® Variable Insurance Products: Fidelity® VIP Contrafund® Portfolio Appendix 29 Fidelity® VIP Mid Cap Portfolio Appendix 30 Franklin Templeton Variable Insurance Products Trust: Franklin Income VIP Fund Appendix 31 Franklin Mutual Shares VIP Fund Appendix 32 Templeton Growth VIP Fund Appendix 33 Hartford HLS Series Fund II, Inc.: Hartford Growth Opportunities HLS Fund Appendix 34 Hartford Series Fund, Inc.: Hartford Capital Appreciation HLS Fund Appendix 35 Harford Disciplined Equity HLS Fund Appendix 36 Harford Dividend and Growth HLS Fund Appendix 37 Janus Aspen Series: Janus Aspen Overseas Portfolio Appendix 38 J.P. Morgan Insurance Trust: JPMorgan Insurance Trust Intrepid Mid Cap Portfolio Appendix 39 MFS® Variable Insurance Trust: MFS® Research Bond Series Appendix 40 MFS® Utilities Series Appendix 41 MFS® Value Series Appendix 42 Neuberger Berman Advisers Management Trust: Neuberger Berman AMT Socially Responsive Portfolio Appendix 43 Prudential Series Fund: PSF Diversified Bond Portfolio Appendix 44 PSF Equity Portfolio Appendix 45 PSF Global Portfolio Appendix 46 PSF High Yield Bond Portfolio Appendix 47 PSF Jennison Portfolio Appendix 48 PSF Jennison 20/20 Focus Portfolio Appendix 49 PSF Money Market Portfolio Appendix 50 PSF Natural Resources Portfolio Appendix 51 PSF Small Capitalization Stock Portfolio Appendix 52 PSF SP International Growth Portfolio Appendix 53 PSF SP Prudential U.S. Emerging Growth Portfolio Appendix 54 PSF SP Small-Cap Value Portfolio Appendix 55 PSF Stock Index Portfolio Appendix 56 PSF Value Portfolio Appendix 57 TOPS - The Optimized Portfolio System®: TOPS® Aggressive Growth ETF Portfolio Appendix 58 TOPS® Balanced ETF Portfolio Appendix 59 TOPS® Conservative ETF Portfolio Appendix 60 TOPS® Growth ETF Portfolio Appendix 61 TOPS® Managed Risk Balanced ETF Portfolio Appendix 62 TOPS® Managed Risk Growth ETF Portfolio Appendix 63 TOPS® Managed Risk Moderate Growth ETF Portfolio Appendix 64 TOPS® Moderate Growth ETF Portfolio Appendix 65 SUMMARY OF CHARGES AND EXPENSES Capitalized terms used in this prospectus are defined where first used or in the DEFINITIONS OF SPECIAL TERMS USED IN THIS PROSPECTUS, which is located at the end of this prospectus. Expenses other than Portfolio Expenses The following tables describe the maximum fees and expenses that you could pay when buying, owning, and surrendering the Contract.Generally, our current fees and expenses are lower than the maximum fees and expenses reflected in the following tables.For more information about fees and expenses, see CHARGES AND EXPENSES. The first table describes maximum fees and expenses that we deduct from each premium payment, and maximum fees we charge for transactions and riders. Table 1: Transaction and Optional Rider Fees Charge When Charge is Deducted Amount Deducted Sales Charge on Premiums (Load) Deducted from premium payments. 6% Premium Based Administrative Charge Deducted from premium payments. 7.5% Surre nder Charge(1) (Minimum and Maximum Percentage of first year Sales Load Target Premium excluding premiums for riders and extras.) Initial surrender charge percentage for a representative Contract Owner: male, age 35 Upon lapse, surrender, or decrease in Basic Insurance Amount. 55% to 100% 100% Transfer fee Each transfer exceeding 12 in any Contract Year. Withdrawal fee (Based on the withdrawal amount.) Upon withdrawal. The lesser of $25 and 2%. Insurance Amount Change fee Upon change in Basic Insurance Amount. BenefitAccess Rider fee One time charge when the Terminal Illness Option of the rider is exercised Enhanced Cash Value Rider fee (per $1,000 of Basic Insurance Amount) One time charge applied on first month of processing. $0.42 Living Needs Benefit Rider fee When benefit is paid. Overloan Protection Rider fee (Percentage of the Contract Fund amount.) One time charge upon exercising the rider benefit. 3.5% The maximum surrender charge percentage of 100% applies to issue ages 0 to 49 in the first five Contract Years.The percentage varies based on the individual characteristics of the insured, including issue age and Contract duration.The percentage reduces to zero by the end of the 10th year.You may obtain more information about the particular surrender charge percentage that applies to you by contacting your Pruco Life representative.See Surrender Charges. 1 The second table describes the maximum Contract fees and expenses that you may pay periodically during the time you own the Contract, not including the Funds’ fees and expenses. Table 2: Periodic Contract and Optional Rider Charges Other Than the Fund'sOperating Expenses Charge When Charge is Deducted Amount Deducted Cost of Insurance (“COI”) for the Basic Insurance Amount. Minimum and Maximum Charges per $1,000 of the net amount at risk Initial COI for a representative Contract Owner: male, age 35, Preferred Best underwriting class with no ratings . (Charge per $1,000 of the net amount at risk.) Monthly From $.02 to $83.34(1)(2) Mortality and Expense Risk fee (Effective annual rate calculated as a percentage of assets in the Variable Investment Options.) Daily 0.45%(3) Additional Mortality fees for risk associated with certain health conditions, occupations, avocations, or aviation risks. (Charged per $1,000 of Basic Insurance Amount.) Monthly From $0.10 to $2.08(4) Net interest on loans(5) Annually 1% for standard loans. 0.05% for preferred loans. Administrative fee for Basic Insurance Amount Minimum and Maximum Charges (Charge per $1,000 of Basic Insurance Amount plus a flat fee.) Initial fee for Basic Insurance Amount for a representative Contract Owner: male, age 35, Preferred Best underwriting class. (Charge per $1,000 of Basic Insurance Amount plus a flat fee.) Monthly $0.07 to $1.53; plus $30 in the first Contract Year and $9 thereafter.(6) $0.12 plus $30 Accidental Death Benefit Rider(7) Minimum and Maximum Charges per $1,000 of the coverage amount. Accidental Death Benefit Rider fee for a representative Contract Owner: male, age 35, Preferred Best underwriting class. (Charge per $1,000 of the coverage amount.) Monthly From $0.05 to $0.28(6) 2 BenefitAccess Rider (BAR) Minimum and Maximum Charges per $1,000 of the net amount at risk. Initial BAR COI for a representative Contract Owner: male, age 35, Preferred Best underwriting class, $500,000 Basic Insurance Amount. (Charge per $1,000 of the net amount at risk.) Monthly From $0.003 to $10.17(1) Children Level Term Rider(7) (Charge per $1,000 of the coverage amount.) Monthly Enhanced Disability Benefit Rider(7) Minimum and Maximum Charges (Percentage of the greater of: 9% of the policy target premium plus extras or the total of monthly deductions.) Enhanced Disability Benefit Rider fee for a representative Contract Owner: male, age 35, Preferred Best underwriting class. (Percentage of the greater of: 9% of the policy target premium or the total of monthly deductions.) Monthly From 7.08% to 12.17%(6) 7.52% The charge varies based on the individual characteristics of the insured, including such characteristics as age, sex, and underwriting classification, as well as Basic Insurance Amount, and Contract duration.The charge shown in the table may not be representative of the charge that a particular Contract Owner will pay.You may obtain more information about the particular charges that apply to you by contacting your Pruco Life representative. For example, the highest COI rate is for an insured who is a male/female age 120. You may obtain more information about the particular COI charges that apply to you by contacting your Pruco Life representative. The daily charge is based on the effective annual rate shown. The amount and duration of the charge will vary based on individual circumstances including issue age, type of risk, and the frequency of exposure to the risk, and is charged per $1,000 of Basic Insurance Amount. The charge shown in the table may not be representative of the charge that a particular Contract Owner will pay.You may obtain more information about the particular charges that apply to you by contacting your Pruco Life representative. The net interest on loans reflects the net difference between a standard loan with an effective annual interest rate of 2% and an effective annual interest credit equal to 1%.Preferred loans are charged a lower effective annual interest rate.See Loans. This charge varies based on the individual characteristics of the insured, including such characteristics as age, sex, and underwriting classification.You may obtain more information about the particular charges that apply to you by contacting your Pruco Life representative. Duration of the charge is limited.See CHARGES AND EXPENSES. 3 Fund Expenses This table shows the minimum and maximum total operating expenses charged by the Funds that you will pay periodically during the time you own the Contract.More detail concerning each Fund’s fees and expenses is contained in the prospectus for each of the Funds. Total Annual Fund Operating Expenses Minimum Maximum (Expenses that are deducted from the Funds’ assets, including management fees, any distribution [and/or service] (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) XXX% XXX% SUMMARY OF THE CONTRACT AND CONTRACT BENEFITS Brief Description of the Contract PruLife® Custom Premier II ( 2015) is a form of variable universal life insurance.A variable universal life insurance contract is a flexible form of life insurance.It has a Death Benefit and a Contract Fund, the value of which changes every day according to the investment performance of the investment options to which you have allocated your net premiums.You may invest net premiums in one or more of the available Variable Investment Options or in the Fixed Rate Option. Although the value of your Contract Fund may increase if there is favorable investment performance in the Variable Investment Options you select, investment returns in the Variable Investment Options are NOT guaranteed.There is a risk that investment performance will be unfavorable and that the value of your Contract Fund will decrease.The risk will be different, depending upon which investment options you choose.You bear the risk of any decrease.If you select the Fixed Rate Option, we credit your account with a declared rate of interest, but you assume the risk that the rate may change, although it will never be lower than an effective annual rate of 1%.Transfers from the Fixed Rate Option may be restricted.The Contract is designed to be flexible to meet your specific life insurance needs.Within certain limits, the Contract will provide you with flexibility in determining the amount and timing of your premium payments.Some Contract forms, features and/or riders described in this prospectus may be subject to state variations or may not be available in all states.See Appendix A, which is part of your prospectus, for state availability and a description of all material variations to riders and features that differ from the description contained in the prospectus.Further variations may arise in connection with additional state reviews.Some Contract forms, features and/or Variable Investment Options described in this prospectus may not be available through all brokers.The Contract form number for this Contract is VUL-2015 or ICC15 VUL-2015 . A state abbreviation may follow the form number.Your Contract's form number is located in the lower left hand corner on the first page of your Contract. Types of Death Benefit Available Under the Contract There are three types of Death Benefit available.You may choose a Contract with a Type A (fixed) Death Benefit under which the Death Benefit generally remains at the Basic Insurance Amount you initially chose.However, the Contract Fund (described below) may grow to a point where the Death Benefit may increase and vary with investment experience.If you choose a Contract with a Type B (variable) Death Benefit, your Death Benefit will vary with investment experience.For Contracts with Type A and Type B Death Benefits, as long as the Contract is in-force, the Death Benefit will never be less than the Basic Insurance Amount shown in your Contract.If you choose a Contract with a Type C (return of premium) Death Benefit, the Death Benefit is generally equal to the Basic Insurance Amount plus the total premiums paid into the Contract, less withdrawals.The total premiums, less withdrawals, is not accumulated with interest.The Death Benefit on a Contract with a Type C Death Benefit is limited to the Basic Insurance Amount plus an amount equal to: the Contract Fund plus the Type C Limiting Amount (the Basic Insurance Amount) multiplied by the Type C Death Benefit Factor, both located in the Contract Limitations section of your Contract. Any type of Death Benefit, described above, may be increased to ensure that the Contract will satisfy the Internal Revenue Code's definition of life insurance. You may change your Contract’s Death Benefit type after issue, however, if you choose a Contract with a Type A Death Benefit or Type B Death Benefit at issue, you will not be able to change to a Contract with a Type C Death Benefit thereafter.Also, if you change a Contract with a Type C Death Benefit to a Contract with a Type A Death Benefit or Type B Death Benefit after issue, you will not be able to change back to a Contract with a Type C Death Benefit.See Types of Death Benefit and Changing the Type of Death Benefit. 4 No-Lapse Guarantee Information If you pay one of the two No-Lapse Guarantee Premiums described below, we will guarantee that your Contract will not lapse for the corresponding No-Lapse Guarantee Period as a result of unfavorable investment performance or an increase in charges, and a Death Benefit will be paid upon the death of the insured, even if your Contract Fund value drops to zero. The No-Lapse Guarantee is based on your premium payments and is not a benefit you need to elect. Withdrawals and outstanding Contract loans may adversely affect the status of the No-Lapse Guarantee.See Withdrawals and Loans. Generally, there are two No-Lapse Guarantee Premiums and No-Lapse Guarantee Periods.The No-Lapse Guarantee Premiums vary by Basic Insurance Amount, Death Benefit type , issue age, sex, underwriting classification, and amount of any additional, optional benefits selected.See No-Lapse Guarantee, PREMIUMS, and DEATH BENEFITS. 1. All Contracts have a Short Term No-Lapse Guarantee period, which has a corresponding Short Term No-Lapse Guarantee Premium.A Contract with a Type C (return of premium) Death Benefit will only have a Short Term No-Lapse Guarantee available. 2. All Contracts without a Type C (return of premium) Death Benefit have a second, longer Limited No-Lapse Guarantee period with a corresponding Limited No-Lapse Guarantee Premium. Unless a No-Lapse Guarantee is in effect, the Contract will go into default if the Contract Fund less any Contract Debt and less any applicable surrender charges falls to zero or less.Your Pruco Life representative can tell you the premium amounts you will need to pay to maintain these guarantees. The Contract Fund Your Contract Fund value changes daily, reflecting:(1) increases or decreases in the value of the Variable Investment Options; (2) interest credited on any amounts allocated to the Fixed Rate Option; (3) interest credited on any loan; and (4) the daily asset charge for mortality and expense risks assessed against the Variable Investment Options.The Contract Fund value also changes to reflect the receipt of premium payments, charges deducted from premium payments , the monthly deductions described under CHARGES AND EXPENSES, any withdrawals or accelerated benefits, and any added persistency credit. See Withdrawals, RIDERS, and Persistency Credit. Premium Payments You choose the timing and the amount of premium payments, with the exception of the minimum initial premium.All subsequent premium payments are subject to a minimum of $25 per payment.The Contract will remain in-force if the Contract Fund less any applicable surrender charges is greater than zero and more than any Contract Debt.Paying insufficient premiums, poor investment results, or the taking of loans or withdrawals from the Contract will increase the possibility that the Contract will lapse.However, if the premiums you paid, accumulated at an effective annual rate of 4%, less withdrawals also accumulated at 4% (“Accumulated Net Payments”) are at least equal to the amounts shown in the Table of No-Lapse Guarantee Values in your Contract Data pages, and there is no Contract Debt, we guarantee that your Contract will not lapse, even if investment experience is very unfavorable and the Contract Fund drops below zero.The length of time that the guarantee against lapse is available depends on your Contract's Death Benefit type.See PREMIUMS, No-Lapse Guarantee, and LAPSE AND REINSTATEMENT. If you pay more premium than permitted under section 7702A of the Internal Revenue Code, your Contract would be classified as a Modified Endowment Contract, which would affect the federal income tax treatment of loans and withdrawals.For more information, see Tax Treatment of Contract Benefits - Modified Endowment Contracts. Allocation of Premium Payments When you apply for the Contract, you tell us how to allocate your premiums. You may change the way in which subsequent premiums are allocated by giving written notice to a Service Office, by our website, provided you are enrolled to use Prudential Online® Account Access, or by telephoning a Service Office, provided you are enrolled to use the Telephone Transfer System.See The Pruco Life Variable Universal Account and the Allocation of Premiums sections. On the later of the Contract Date and the end of the Valuation Period in which the initial premium is received, we deduct the charge for sales expenses and the premium based administrative charge from the initial premium.During the 10 day period following your receipt of the Contract, the remainder of the initial premium and any other net premium will be allocated to the Money Market investment option as of the end of the Valuation Period in which it is received in Good Order at the Payment Office.After the tenth day, these funds, adjusted for any investment results, will be transferred out of the Money Market investment option and allocated among the Variable Investment Options and/or the Fixed Rate Option according to your current premium allocation. 5 The charge for sales expenses and the premium based administrative charge will also apply to all subsequent premium payments.The remainder of each subsequent premium payment will be invested as of the end of the Valuation Period in which it is received in Good Order at the Payment Office, in accordance with the allocation you previously designated. When you submit a claim under the Chronic Illness Option of the BenefitAccess Rider, you must authorize a transfer of all Contract value from the Variable Investment Options to the Fixed Rate Option.While your claim is reviewed and while you are receiving Benefit Payments, Contract value must remain in the Fixed Rate Option, and you must allocate future payments to the Fixed Rate Option.See BenefitAccess Rider. Investment Choices You may choose to invest your Contract's premiums and its earnings in one or more of the available Variable Investment Options. You may also invest in the Fixed Rate Option.See The Funds and The Fixed Rate Option.You may transfer money among your investment choices, subject to restrictions.See Transfers/Restrictions on Transfers. We may add or remove Variable Investment Options in the future. Decreasing the Basic Insurance Amount Subject to certain limitations, you have the option of decreasing the Basic Insurance Amount of your Contract after the issue of the Contract.See Decreases in Basic Insurance Amount.A decrease in Basic Insurance Amount may result in a surrender charge. See Surrender Charges. We may decline a decrease in the Basic Insurance Amount if we determine it would cause the Contract to fail to qualify as "life insurance" for purposes of Section 7702 of the Internal Revenue Code.In addition, if the Basic Insurance Amount is decreased, there is a possibility that the Contract will be classified as a Modified Endowment Contract.See Tax Treatment of Contract Benefits.We may decline a decrease in the Basic Insurance Amount if the Contract Fund value is less than any applicable partial surrender charges. No administrative processing charge is currently being made in connection with a decrease in Basic Insurance Amount.However, we reserve the right to charge such a fee in an amount of up to $25.See CHARGES AND EXPENSES. A decrease in the Basic Insurance Amount is not allowed while receiving Benefit Payments under the BenefitAccess Rider.See BenefitAccess Rider. Access to Contract Values A Contract may be surrendered for its Cash Surrender Value (the Contract Fund minus any Contract Debt and minus any applicable surrender charge) while the insured is living.To surrender a Contract, we may require you to deliver or mail the Contract with a written request in a form that meets our needs, to a Service Office.The Cash Surrender Value of a Contract will be determined as of the end of the Valuation Period in which such a request is received in Good Order in a Service Office.Surrender of a Contract may have tax consequences. See Surrender of a Contract and Tax Treatment of Contract Benefits. Under certain circumstances, you may withdraw a part of the Contract's Cash Surrender Value without surrendering the Contract.The amount withdrawn must be at least $500.We may charge an administrative processing fee for each withdrawal which is the lesser of: (a) $25 and; (b) 2% of the withdrawal amount.Currently, we do not charge a fee for withdrawals.Withdrawal of the Cash Surrender Value may have tax consequences.See Withdrawals and Tax Treatment of Contract Benefits. Contract Loans You may borrow money from us using your Contract as security for the loan, provided the Contract is not in default.The maximum loan amount is equal to the sum of (1) 99% of the portion of the cash value attributable to the Variable Investment Options and (2) the balance of the cash value, provided the Contract is not in default.The cash value is equal to the Contract Fund less any surrender charge.A Contract in default has no loan value.There is no minimum loan amount.See Loans. 6 Persistency Credit Information If your Contract is not in default, on each Monthly Date on or following at least the 6th Contract Anniversary, we may credit your Contract Fund with an additional amount for keeping your Contract in-force.See the Persistency Credit section. Canceling the Contract (“Free-Look”) Generally, you may return the Contract for a refund within 10 days after you receive it (or within any longer period of time required by state law).You will receive the greater of (1) the Contract Fund (which includes any investment results) plus the amount of any charges that have been deducted or (2) all premium payments made (including premium payments made more than 10 days after you receive the Contract, but within any longer free-look period of time required by state law), less any applicable federal and/or state income tax withholding.A Contract returned according to this provision shall be deemed void from the beginning. SUMMARY OF CONTRACT RISKS Contract Values Are Not Guaranteed Your benefits (including life insurance) are not guaranteed, and may be entirely dependent on the investment performance of the Variable Investment Options you select.The value of your Contract Fund rises and falls with the performance of the Variable Investment Options you choose and the charges that we deduct.Poor investment performance or loans could cause your Contract to lapse and you could lose your insurance coverage.However, payment of the Death Benefit may be guaranteed under the No-Lapse Guarantee feature or may be protected under the Overloan Protection Rider.See No-Lapse Guarantee and Overloan Protection Rider. The Variable Investment Options you choose may not perform to your expectations.Investing in the Contract involves risks including the possible loss of your entire investment.Only the Fixed Rate Option provides a guaranteed rate of return.For more detail, please see Risks Associated with the Variable Investment Options and The Fixed Rate Option. Limitation of Benefits on Certain Riders for Claims Due to War or Service in the Armed Forces We will not pay a benefit on any Accidental Death Benefit type rider or make payments for any disability type rider if the death or injury is caused or contributed to by war or act of war, declared or undeclared, including resistance to armed aggression.This restriction includes service in the armed forces of any country at war. Increase in Charges In several instances we will use the terms “maximum charge” and “current charge.”The “maximum charge,” in each instance, is the highest charge that we may make under the Contract.The “current charge,” in each instance, is the amount that we now charge, which may be lower than the maximum charge.If circumstances change, we reserve the right to increase each current charge, up to the maximum charge, without giving any advance notice. Contract Lapse Each month we determine the value of your Contract Fund.The Contract is in default if the Contract Fund, less any applicable surrender charges, is zero or less, unless it remains in-force under the No-Lapse Guarantee or BenefitAccess Rider.See No-Lapse Guarantee and BenefitAccess Rider.Your Contract will also be in default if at any time the Contract Debt equals or exceeds the Contract Fund less any applicable surrender charges unless it remains in-force under the Overloan Protection Rider.See Loans and Overloan Protection Rider.If you have an outstanding loan when your Contract lapses, you may have taxable income as a result.See Tax Treatment of Contract Benefits - Pre-Death Distributions. Should any event occur that would cause your Contract to lapse, we will notify you of the required payment to prevent your Contract from terminating.A 61-day grace period will begin from the date the notice of default is mailed.Your payment must be received or postmarked within the 61-day grace period or the Contract will end and have no value.To prevent your Contract from lapsing, your payment must be in Good Order when received at the Payment Office.See LAPSE AND REINSTATEMENT. 7 Risks of Using the Contract as a Short Term Savings Vehicle The Contract is designed to provide benefits on a long-term basis. Consequently, you should not purchase the Contract as a short-term investment or savings vehicle. Because of the long-term nature of the Contract, you should consider whether purchasing the Contract is consistent with the purpose for which it is being considered. Because the Contract provides for an accumulation of a Contract Fund as well as a Death Benefit, you may wish to use it for various insurance planning purposes.Purchasing the Contract for such purposes may involve certain risks. For example, a life insurance contract could play an important role in helping you to meet the future costs of a child’s education.The Contract’s Death Benefit could be used to provide for education costs should something happen to you, and its investment features could help you accumulate savings.However, if the Variable Investment Options you choose perform poorly, if you do not pay sufficient premiums, or if you access the values in your Contract through withdrawals or Contract loans, your Contract may lapse or you may not accumulate the value you need. Risks of Taking Withdrawals If your Contract meets certain requirements, you may make withdrawals from your Contract’s Cash Surrender Value while the Contract is in-force.The amount withdrawn must be at least $500.The withdrawal amount is limited by the requirement that the Cash Surrender Value after withdrawal may not be less than or equal to zero after deducting any charges associated with the withdrawal and an amount that we estimate will be sufficient to cover the Contract Fund deductions for two Monthly Dates following the date of withdrawal.We may charge an administrative processing fee for each withdrawal which is the lesser of: (a) $25 and; (b) 2% of the withdrawal amount.Currently, we do not charge a fee for withdrawals.Withdrawal of the Cash Surrender Value may have tax consequences.See Tax Treatment of Contract Benefits. Whenever a withdrawal is made, the Death Benefit may immediately be reduced by at least the amount of the withdrawal.Withdrawals under Contracts with a Type B Death Benefit and Type C Death Benefit will not change the Basic Insurance Amount.However, under a Contract with a Type A Death Benefit, the withdrawal may require a reduction in the Basic Insurance Amount.A surrender charge may be deducted when any withdrawal causes a reduction in the Basic Insurance Amount.See CHARGES AND EXPENSES.No withdrawal will be permitted under a Contract with a Type A Death Benefit if it would result in a Basic Insurance Amount of less than the minimum Basic Insurance Amount.See REQUIREMENTS FOR ISSUANCE OF A CONTRACT.It is important to note, however, that if the Basic Insurance Amount is decreased, there is a possibility that the Contract might be classified as a Modified Endowment Contract.Accessing the values in your Contract through withdrawals may significantly affect current and future Contract values or Death Benefit proceeds and may increase the chance that your Contract will lapse.Before making any withdrawal that causes a decrease in Basic Insurance Amount, you should consult with your tax adviser and your Pruco Life representative.See Withdrawals and Tax Treatment of Contract Benefits. Withdrawals are not allowed while receiving Benefit Payments under the BenefitAccess Rider.See BenefitAccess Rider. Limitations on Transfers You may, up to 12 times each Contract Year, transfer amounts among the Variable Investment Options or to the Fixed Rate Option.Additional transfers may be made only with our consent.Currently, we allow you to make additional transfers.We may charge up to $25 for each transfer made exceeding 12 in any Contract Year.Currently, we do not charge a fee for transfers. For the first 20 transfers in a calendar year, you may transfer amounts by proper written notice to a Service Office, by our website, provided you are enrolled to use Prudential Online® Account Access, or by telephone, provided you are enrolled to use the Telephone Transfer System.We use reasonable procedures to confirm that instructions given by telephone are genuine.However, we are not liable for following telephone instructions that we reasonably believe to be genuine.In addition, we cannot guarantee that you will be able to get through to complete a telephone transfer during peak periods such as periods of drastic economic or market change. After you have submitted 20 transfers in a calendar year, we will accept subsequent transfer requests only if they are in a form that meets our needs, bear an original signature in ink, and are sent to us by U.S. regular mail.After you have submitted 20 transfers in a calendar year, a subsequent transfer request by telephone, fax, or electronic means will be rejected, even in the event that it is inadvertently processed. 8 In addition, you may use our dollar cost averaging feature or our automatic rebalancing feature.Currently, transfers effected systematically under either a dollar cost averaging or an automatic rebalancing program described in this prospectus do not count towards the limit of 12 transfers per Contract Year or the limit of 20 transfers per calendar year.In the future, we may count such transfers towards the limit.See Transfers/Restrictions on Transfers, Dollar Cost Averaging, and Auto-Rebalancing. Multiple transfers that occur during the same day, but prior to the end of the Valuation Period for that day, will be counted as a single transfer. Generally, only one transfer from the Fixed Rate Option is permitted during each Contract Year.The maximum amount per Contract you may transfer out of the Fixed Rate Option each year is the greater of:(a) 25% of the amount in the Fixed Rate Option; and (b) $2,000. Your Contract may include Funds that are not currently accepting new or additional investment.See the section titled The Pruco Life Variable Universal Account. When you submit a claim under the Chronic Illness Option of the BenefitAccess Rider, you must authorize a transfer of all Contract value from the Variable Investment Options to the Fixed Rate Option.While your claim is reviewed and while you are receiving Benefit Payments, Contract value must remain in the Fixed Rate Option, and you must allocate future payments to the Fixed Rate Option.See BenefitAccess Rider. We may modify your right to make transfers by restricting the number, timing and/or amount of transfers we find to be disruptive to the investment option or to the disadvantage of other Contract Owners.We also reserve the right to prohibit transfer requests made by an individual acting under a power of attorney on behalf of more than one Contract Owner.We will immediately notify you at the time of a transfer request if we exercise this right. Transfer restrictions will be applied uniformly and will not be waived.See Transfers/Restrictions on Transfers. Charges on Surrender of the Contract You may surrender your Contract at any time for its Cash Surrender Value while the insured is living.We deduct a surrender charge from the surrender proceeds. In addition, the surrender of your Contract may have tax consequences.See Tax Treatment of Contract Benefits. We will assess a surrender charge if, during the first 10 Contract Years, the Contract lapses, is surrendered, or the Basic Insurance Amount is decreased (including as a result of a withdrawal or a Death Benefit type change).The surrender charge varies and is calculated as described in Surrender Charges.While the amount of the surrender charge decreases over time, it may be a substantial portion or even equal to your Contract Fund. Risks of Taking a Contract Loan Accessing the values in your Contract through Contract loans may significantly affect current and future Contract values or Death Benefit proceeds and may increase the chance that your Contract will lapse.Your Contract will be in default if, at any time, the Contract Debt equals or exceeds the Contract Fund less any applicable surrender charges, even if the No-Lapse Guarantee is in effect.If the Contract lapses or is surrendered, the amount of unpaid Contract Debt will be treated as a distribution and will be immediately taxable to the extent of the gain in the Contract.In addition, if your Contract is a Modified Endowment Contract for tax purposes, taking a Contract loan may have tax consequences.See Tax Treatment of Contract Benefits. Loan Repayments are required when exercising the BenefitAccess Rider.See BenefitAccess Rider. Potential Tax Consequences Your Contract is structured to meet the definition of life insurance under Section 7702 of the Internal Revenue Code.At issue, the Contract Owner chooses one of the following definitions of life insurance tests:(1) Cash Value Accumulation Test or (2) Guideline Premium Test.Under the Cash Value Accumulation Test, there is a minimum Death Benefit to Contract Fund value ratio.Under the Guideline Premium Test, there is a limit to the amount of premiums that can be paid into the Contract, as well as a minimum Death Benefit to Contract Fund value ratio.Consequently, we reserve the right to refuse to accept a premium payment that would, in our opinion, cause this Contract to fail to qualify as life insurance.We also have the right to refuse to accept any payment that increases the Death Benefit by more than it increases the Contract Fund.Although we believe that the Contract should qualify as life insurance for tax purposes, there are some uncertainties, particularly because the Secretary of Treasury has not yet issued permanent regulations that bear on this question.Accordingly, we reserve the right to make changes which will be applied uniformly to all Contract Owners after advance written notice that we deem necessary to insure that the Contract will qualify as life insurance.We require the Guideline Premium Test as the definition of life insurance if you choose to have the Overloan Protection Rider.See Overloan Protection Rider. 9 Current federal tax law generally excludes all Death Benefits from the gross income of the beneficiary of a life insurance contract.However, your Death Benefit could be subject to estate tax.In addition, you generally are not subject to taxation on any increase in the Contract value until it is withdrawn.Generally, you are taxed on surrender proceeds and the proceeds of any partial withdrawals only if those amounts, when added to all previous distributions, exceed the total premiums paid.Amounts received upon surrender or withdrawal (including any outstanding Contract loans) in excess of premiums paid are treated as ordinary income. Special rules govern the tax treatment of life insurance policies that meet the federal definition of a Modified Endowment Contract.The Contract could be classified as a Modified Endowment Contract if premiums in amounts that are too large are paid or a decrease in the Basic Insurance Amount is made (or a rider removed).We will notify you if a premium or a reduction in Basic Insurance Amount would cause the Contract to become a Modified Endowment Contract, and advise you of your options. Under current tax law, Death Benefit payments under Modified Endowment Contracts, like Death Benefit payments under other life insurance contracts, generally are excluded from the gross income of the beneficiary.However, amounts you receive under the Contract before the insured's death, including loans and withdrawals, are included in income to the extent that the Contract Fund before surrender charges exceeds the premiums paid for the Contract increased by the amount of any loans previously included in income and reduced by any untaxed amounts previously received other than the amount of any loans excludible from income.An assignment of a Modified Endowment Contract is taxable in the same way.These rules also apply to pre-death distributions, including loans and assignments, made during the two-year period before the time that the Contract became a Modified Endowment Contract. All Modified Endowment Contracts issued by us to you during the same calendar year are treated as a single Contract for purposes of applying these rules.See Tax Treatment of Contract Benefits. Any taxable income on pre-death distributions (including full surrenders) is subject to a penalty of 10 percent unless the amount is received on or after age 59½, on account of your becoming disabled or as a life annuity.It is presently unclear how the penalty tax provisions apply to Contracts owned by businesses. Replacement of the Contract The replacement of life insurance is generally not in your best interest.In most cases, if you require additional life insurance coverage, the benefits of your existing contract can be protected by increasing the insurance amount of your existing contract, if permitted, or by purchasing an additional contract.If you are considering replacing a contract, you should compare the benefits and costs of supplementing your existing contract with the benefits and costs of purchasing a new contract and you should consult with a tax adviser. SUMMARY OF RISKS ASSOCIATED WITH THE VARIABLE INVESTMENT OPTIONS You may choose to invest your Contract's premiums and its earnings in one or more of the available Variable Investment Options. You may also invest in the Fixed Rate Option.The Fixed Rate Option is the only investment option that offers a guaranteed rate of return.See The Funds and The Fixed Rate Option. Risks Associated with the Variable Investment Options The Separate Account invests in the shares of one or more open-end management investment companies registered under the Investment Company Act of 1940.Each Variable Investment Option has its own investment objective and associated risks, which are described in the accompanying Fund prospectuses.The income, gains, and losses of one Variable Investment Option have no effect on the investment performance of any other Variable Investment Option. We do not promise that the Variable Investment Options will meet their investment objectives.Amounts you allocate to the Variable Investment Options may grow in value, decline in value or grow less than you expect, depending on the investment performance of the Variable Investment Options you choose.You bear the investment risk that the Variable Investment Options may not meet their investment objectives.It is possible to lose your entire investment in the Variable Investment Options.Although the Series Fund Money Market Portfolio is designed to be a stable investment option, it is possible to lose money in that Portfolio.For example, when prevailing short-term interest rates are very low, the yield on the Money Market Portfolio may be so low that, when Separate Account and Contract charges are deducted, you experience a negative return.See The Funds. 10 This Contract offers Variable Investment Options that invest in Funds offered through the Advanced Series Trust (“AST”).These Variable Investment Options have the prefix AST.The AST Variable Investment Options are also available in variable annuity contracts we offer.Some of these variable annuity contracts offer optional living benefits that utilize a predetermined mathematical formula (the “formula”) to manage the guarantees offered in connection with those optional benefits.The formula monitors each contract owner’s account value daily and, if necessary, will systematically transfer amounts among investment options.The formula transfers funds between the Variable Investment Options for those variable annuity contracts and an AST bond portfolio sub-account (those AST bond portfolios are not available in connection with the life contracts offered through this prospectus). You should be aware that the operation of the formula in those variable annuity contracts may result in large-scale asset flows into and out of the underlying Funds that are available with your Contract. These asset flows could adversely impact the underlying Funds, including their risk profile, expenses and performance. Because transfers between the Variable Investment Options and the AST bond sub-account can be frequent and the amount transferred can vary from day to day, any of the underlying Funds could experience the following effects, among others: (a) a Fund’s investment performance could be adversely affected by requiring a subadvisor to purchase and sell securities at inopportune times or by otherwise limiting the subadvisor’s ability to fully implement the Fund’s investment strategy; (b) the subadvisor may be required to hold a larger portion of assets in highly liquid securities than it otherwise would hold, which could adversely affect performance if the highly liquid securities underperform other securities (e.g., equities) that otherwise would have been held; and (c) a Fund may experience higher turnover than it would have experienced without the formula, which could result in higher operating expense ratios and higher transaction costs for the Fund compared to other similar funds. The efficient operation of the asset flows among Funds triggered by the formula depends on active and liquid markets. If market liquidity is strained, the asset flows may not operate as intended. For example, it is possible that illiquid markets or other market stress could cause delays in the transfer of cash from one fund to another fund, which in turn could adversely impact performance. Before you allocate to the Variable Investment Options with the AST Portfolios listed below, you should consider the potential effects on the Funds that are the result of the operation of the formula in the variable annuity contracts that are unrelated to your Contract.Please work with your financial professional to determine which Variable Investment Options are appropriate for your needs. Learn More about the Variable Investment Options Before allocating amounts to the Variable Investment Options, you should read the current Fund prospectuses for detailed information concerning their investment objectives, strategies, and investment risks. GENERAL DESCRIPTIONS OF PRUCO LIFE INSURANCE COMPANY, THE REGISTRANT, AND THE FUNDS Pruco Life Insurance Company Pruco Life Insurance Company ("Pruco Life", “us”, “we”, or “our”) is a stock life insurance company, organized on December 23, 1971, under the laws of the state of Arizona.It is licensed to sell life insurance and annuities in the District of Columbia, Guam, and in all states except New York.Our principal Executive Office is located at 213 Washington Street, Newark, New Jersey 07102. The Pruco Life Variable Universal Account We haveestablished a Separate Account, the Pruco Life Variable Universal Account (the "Account", or the "Registrant") to hold the assets that are associated with the Contracts.The Account was established on April 17, 1989, under Arizona law and is registered with the Securities and Exchange Commission (“SEC”) under the Investment Company Act of 1940 as a unit investment trust, which is a type of investment company.The Account meets the definition of a "Separate Account" under the federal securities laws.The Account holds assets that are segregated from all of our other assets. Thus, such assets that are held in support of client accounts are not chargeable with liabilities arising out of any other business Pruco Life Insurance Company conducts. 11 We are the legal owner of the assets in the Account.We will maintain assets in the Account with a total market value at least equal to the reserve and other liabilities relating to the variable benefits attributable to the Contracts.In addition to these assets, the Account's assets may include funds contributed by us to commence operation of the Account and may include accumulations of the charges we make against the Account.From time to time we will transfer capital contributions and earned fees and charges to its general account.We will consider any possible adverse impact the transfer might have on the Account before making any such transfer. Income, gains and losses credited to, or charged against, the Account reflect the Account’s own investment experience and not the investment experience of our other assets. The assets of the Account that are held in support of client accounts may not be charged with liabilities that arise from any other business we conduct. We are obligated to pay all amounts promised to Contract Owners under the Contract. The obligations to Contract Owners and beneficiaries arising under the Contracts are our general corporate obligations.Guarantees and benefits within the Contract are subject to our claims paying ability. You may invest in one or a combination of the available Variable Investment Options.When you choose a Variable Investment Option, we purchase shares of a Fund or a separate investment series of a Fund which are held as an investment for that option.We hold these shares in the Account.We may remove or add additional Variable Investment Options in the future. The Funds Each of these Funds is detailed in separate prospectuses that are provided with this prospectus.You should read the Fund prospectuses before you decide to allocate assets to the Variable Investment Options.The Variable Investment Options that you select are your choice – we do not provide investment advice, nor do we recommend any particular Variable Investment Option.There is no assurance that the investment objectives of the Variable Investment Options will be met.Please refer to the list below to see which Variable Investment Options you may choose. The terms “Fund”, “Portfolio”, and “Variable Investment Option” are largely used interchangeably.Some of the Variable Investment Options use the term “Fund”, and others use the term “Portfolio” in their respective prospectuses.Funds of the series type, such as the Prudential Series Fund or Advanced Series Trust, are generally described as a "Fund" consisting of a number of underlying "Portfolios." Investment Managers for the Prudential Series Fund and Advanced Series Trust Prudential Investments LLC serves as the investment manager for the Prudential Series Fund (PSF).Prudential Investments LLC and AST Investment Services, Inc. serve as co-investment managers of the Advanced Series Trust (AST). The investment management agreements for PSF and AST provide that the investment manager or co-investment managers (the “Investment Managers”) will furnish each applicable Fund with investment advice and administrative services subject to the supervision of the Board of Trustees and in conformity with the stated policies of the applicable Fund. The Investment Managers must also provide, or obtain and supervise, the executive, administrative, accounting, custody, transfer agent and shareholder servicing services that are deemed advisable by the Board. The chart below reflects the Funds in which the Account invests, their investment objectives, and each Fund’s investment subadvisers.For Funds with multiple subadvisers, each subadviser manages a portion of the assets for that Fund.Your Contract may include Funds that are not currently accepting additional investments.See the section titled The Pruco Life Variable Universal Account. Variable Investment Option Investment Objective Summary Subadviser Affiliated Funds ADVANCED SERIES TRUST AST Balanced Asset Allocation Portfolio Seeks to obtain the highest potential total return consistent with its specified level of risk tolerance. Quantitative Management Associates, LLC AST BlackRock Global Strategies Portfolio Seeks ahigh total return consistent with a moderate level of risk. BlackRock Investment Management, LLC 12 AST BlackRock/Loomis Sayles Bond Portfolio (formerly AST PIMCO Total Return Bond Portfolio) Seeks to maximize total return, consistent with preservation of capital and prudent investment management. BlackRock Financial Management, Inc., BlackRock International Limited, BlackRock (Singapore) Limited, and Loomis, Sayles & Company, L.P. AST Cohen & Steers Realty Portfolio Seeks to maximize total return through investment in real estate securities. Cohen & Steers Capital Management, Inc. AST Goldman Sachs Mid-Cap Growth Portfolio Seeks long-term growth of capital. Goldman Sachs Asset Management, L.P. AST Herndon Large-Cap Value Portfolio Seeks maximum growth of capital by investing primarily in the value stocks of larger companies. Herndon Capital Management, LLC AST International Value Portfolio Seeks long-term capital appreciation. LSV Asset Management & Thornburg Investment Management, Inc. AST J.P. Morgan International Equity Portfolio Seeks capital growth. J.P. Morgan Investment Management, Inc. AST J.P. Morgan Strategic Opportunities Portfolio Seeks to maximize return compared to the benchmark through security selection and tactical asset allocation. J.P. Morgan Investment Management, Inc. AST Large-Cap Value Portfolio Seeks current income and long-term growth of income, as well as capital appreciation. Hotchkis and Wiley Capital Management LLC AST Loomis Sayles Large-Cap Growth Portfolio Seeks capital growth. Loomis, Sayles & Company, L.P. AST MFS Global Equity Portfolio Seeks capital growth. Massachusetts Financial Services Company AST MFS Growth Portfolio Seeks long-term growth of capital and future, rather than current, income. Massachusetts Financial Services Company AST PIMCO Limited Maturity Bond Portfolio Seeks to maximize total return, consistent with preservation of capital and prudent investment management. Pacific Investment Management Company LLC AST Preservation Asset Allocation Portfolio Seeks to obtain a total return consistent with its specified level of risk tolerance. Quantitative Management Associates, LLC AST Small-Cap Growth Portfolio Seeks long-term capital growth. Eagle Asset Management, Inc. & Emerald Mutual Fund Advisers Trust AST Small-Cap Growth Opportunities Portfolio (previously AST Federated Aggressive Growth Portfolio) Seeks capital growth. Wellington Management Company, LLP and RS Investment Management Co., LLC AST Small-Cap Value Portfolio Seeks to provide long-term capital growthby investing primarily in small-capitalization stocks that appear to be undervalued. ClearBridge Investments, LLC, J.P. Morgan Investment Management, Inc. & Lee Munder Capital Group, LLC 13 AST T. Rowe Price Large-Cap Growth Portfolio Seeks long-term growth of capital by investing predominantly in the equity securities of a limited number of large, carefully selected, high-quality U.S. companies that are judged likely to achieve superior earnings growth. T. Rowe Price Associates, Inc. AST T. Rowe Price Natural Resources Portfolio Seeks long-term capital growth primarily through investing in the common stocks of companies that own or develop natural resources (such as energy products, precious metals and forest products) and other basic commodities. T. Rowe Price Associates, Inc. AST Templeton Global Bond Portfolio Seeks to providecurrent income with capital appreciation and growth of income. Franklin Advisers, Inc. AST Wellington Management Hedged Equity Portfolio Seeks to outperform a mix of 50% Russell 3000® Index, 20% MSCI EAFE Index, and 30% Treasury Bill Index over a full market cycle by preserving capital in adverse markets utilizing an options strategy while maintaining equity exposure to benefit from up markets through investments in Wellington Management’s equity investment strategies. Wellington Management Company, LLP PRUDENTIAL SERIES FUND PSF Diversified Bond Portfolio – Class I Seeks a high level of income over a longer term while providing reasonable safety of capital. Prudential Investment Management, Inc. PSF Equity Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Global Portfolio – Class I Seeks long-term growth of capital. Brown Advisory, LLC, LSV Asset Management,Quantitative Management Associates, LLC, T. Rowe Price Associates, Inc. & William Blair & Company LLC PSF High Yield Bond Portfolio – Class I Seeks high total return. Prudential Investment Management, Inc. PSF Jennison Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Jennison 20/20 Focus Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Money Market Portfolio – Class I Seeks maximum current income that is consistent with the stability of capital and the maintenance of liquidity. Prudential Investment Management, Inc. PSF Natural Resources Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC PSF Small Capitalization Stock Portfolio – Class I Seeks long-term growth of capital. Quantitative Management Associates, LLC PSF SP International Growth Portfolio – Class I Seeks long-term growth of capital. Jennison Associates LLC, Neuberger Berman Management, LLC, & William Blair & Company LLC 14 PSF SP Prudential U.S. Emerging Growth Portfolio – Class I Seeks long-term capital appreciation. Jennison Associates LLC PSF SP Small-Cap Value Portfolio – Class I Seeks long-term growth of capital. ClearBridge Investments, LLC & Goldman Sachs Asset Management, L.P. PSF Stock Index Portfolio – Class I Seeks investment results that generally correspond to the performance of publicly-traded common stocks. Quantitative Management Associates, LLC PSF Value Portfolio – Class I Seeks capital appreciation. Jennison Associates LLC Variable Investment Option Investment Objective Summary Investment Adviser/Subadviser Unaffiliated Funds AMERICAN CENTURY VARIABLE PORTFOLIO, INC. American Century VP Mid Cap Value Fund - Class 1 Seeks long-term capital growth.Income is a secondary objective. American Century Investment Management, Inc. AMERICAN FUNDS INSURANCE SERIES® American Funds Insurance Series® Growth FundSM - Class 2 Seeks to provide growth of capital. Capital Research and Management Company American Funds Insurance Series® Growth-Income FundSM - Class 2 Seeks to achieve long-term growth of capital and income. Capital Research and Management Company American Funds Insurance Series® International FundSM - Class 2 Seeks to provide long-term growth of capital while providing current income. Capital Research and Management Company DREYFUS Dreyfus Socially Responsible Growth Fund, Inc. - Service Shares Seeks capital growth, with current income as a secondary goal. The Dreyfus Corporation DREYFUS INVESTMENT PORTFOLIOS Dreyfus MidCap Stock Portfolio - Service Shares Seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poor's MidCap 400® Index (S&P 400). The Dreyfus Corporation FIDELITY® VARIABLE INSURANCE PRODUCTS Fidelity® VIP Contrafund® Portfolio - Service Class 2 Seeks long-term capital appreciation. Fidelity Management & Research Company/FMR Co., and other Fidelity affiliates Fidelity® VIP Mid Cap Portfolio - Service Class 2 Seeks long-term growth of capital. Fidelity Management & Research Company/FMR Co., and other Fidelity affiliates FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Franklin Income VIP Fund - Class 2 Seeks to maximize income while maintaining prospects for capital appreciation. Franklin Advisers, Inc./Templeton Investment Counsel, LLC 15 Franklin Mutual Shares VIP Fund - Class 2 Seeks capital appreciation, with income as a secondary goal. Franklin Mutual Advisers, LLC Templeton Growth VIP Fund - Class 2 Seeks long-term capital growth. Templeton Global Advisors Limited HARTFORD HLS SERIES FUND II, INC. Hartford Growth Opportunities HLS Fund - Class IB Seeks capital appreciation. Hartford Funds Management Company, LLC/Wellington Management Company, LLP HARTFORD SERIES FUND, INC. Hartford Capital Appreciation HLS Fund - Class IB Seeks growth of capital. Hartford Funds Management Company, LLC/Wellington Management Company, LLP Hartford Disciplined Equity HLS Fund - Class IB Seeks growth of capital. Hartford Funds Management Company, LLC/Wellington Management Company, LLP Hartford Dividend and Growth HLS Fund - Class IB Seeks a high level of current income consistent with growth of capital. Hartford Funds Management Company, LLC/Wellington Management Company, LLP JANUS ASPEN SERIES Janus Aspen Overseas Portfolio - Service Shares Seeks long-term growth of capital. Janus Capital Management LLC J.P. MORGAN INSURANCE TRUST JPMorgan Insurance Trust Intrepid Mid Cap Portfolio - Class 1 Seeks long-term capital. J.P. Morgan Investment Management, Inc. MFS® VARIABLE INSURANCE TRUST MFS® Research Bond Series - Initial Class Seeks total return with an emphasis on current income, but also considering capital appreciation. Massachusetts Financial Services Company MFS® Utilities Series - Initial Class Seeks total return. Massachusetts Financial Services Company MFS® Value Series - Initial Class Seeks capital appreciation. Massachusetts Financial Services Company NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST Neuberger Berman AMT Socially Responsive Portfolio - Class S Seeks long-term growth of capital. Neuberger Berman Management, LLC/Neuberger Berman LLC TOPS - THE OPTIMIZED PORTFOLIO SYSTEM® TOPS® Aggressive Growth ETF Portfolio - Class 2 Seeks capital appreciation. ValMark Advisers, Inc. TOPS® Balanced ETF Portfolio - Class 2 Seeks income and capital appreciation. ValMark Advisers, Inc. TOPS® Conservative ETF Portfolio - Class 2 Seeks to preserve capital and provide moderate income and moderate capital appreciation. ValMark Advisers, Inc. TOPS® Growth ETF Portfolio - Class 2 Seeks capital appreciation. ValMark Advisers, Inc. 16 TOPS® Managed Risk Balanced ETF Portfolio - Class 2 Seeks to provide income and capital appreciation with less volatility than the fixed income and equity markets as a whole. ValMark Advisers, Inc./Milliman Inc TOPS® Managed Risk Growth ETF Portfolio - Class 2 Seeks capital appreciation with less volatility than the equity markets as a whole. ValMark Advisers, Inc./Milliman Inc TOPS® Managed Risk Moderate Growth ETF Portfolio - Class 2 Seeks capital appreciation with less volatility than the equity markets as a whole. ValMark Advisers, Inc./Milliman Inc. TOPS® Moderate Growth ETF Portfolio - Class 2 Seeks capital appreciation. ValMark Advisers, Inc. The investment managers and subadvisers for the Funds charge a daily investment management fee as compensation for their services.Allocations made to all AST and PSF Funds benefit us financially because fees are paid to us or our affiliates by the AST and PSF Funds.More detailed information, including a full description of these fees,is available in the attached Fund prospectuses. The AST Balanced Asset Allocation Portfolio and the AST Preservation Asset Allocation Portfolio each invests primarily in shares of other underlying Fund Portfolios, which are managed by the subadvisers of those Portfolios. In the future, it may become disadvantageous for Separate Accounts of variable life insurance and variable annuity contracts to invest in the same underlying Funds.Neither the companies that invest in the Funds nor the Funds currently foresee any such disadvantage.The Board of Directors for each Fund intends to monitor events in order to identify any material conflict between variable life insurance and variable annuity Contract Owners and to determine what action, if any, should be taken.Material conflicts could result from such things as: (1) changes in state insurance law; (2) changes in federal income tax law; (3) changes in the investment management of any Variable Investment Option; or (4) differences between voting instructions given by variable life insurance and variable annuity Contract Owners. A Fund or Portfolio may have a similar name, investment objective, or investment policy resembling those of a mutual fund managed by the same investment adviser or subadviser that is sold directly to the public.Despite such similarities, there can be no assurance that the investment performance of any such Fund or Portfolio will resemble that of the publicly available mutual fund. Service F ees Payable to Pruco Life We have entered into agreements with the principal underwriter, transfer agent, investment adviser, distributor and/or other related entities of the underlying Funds.Under the terms of these agreements, we provide administrative and support services to the Funds, for which it receives an annual fee from the investment adviser, distributor and/or Fund based on the average assets allocated to the Fund.These agreements, including the fees paid and services provided, can vary for each Fund. We and/or our affiliates may receive substantial and varying administrative service payments and Rule 12b-1 fees from certain underlying Funds or related parties.These types of payments and fees are sometimes referred to as “revenue sharing” payments.Rule 12b-1 fees and administrative service payments partially compensate for distribution, marketing, and/or servicing functions and for providing administrative services with respect to Contract Owners invested indirectly in the Funds, which include duties such as recordkeeping, shareholder services, and the mailing of periodic reports.We receive administrative services fees with respect to both affiliated underlying Funds and unaffiliated underlying Funds.The administrative services fees we receive from affiliates originate from the assets of the affiliated Fund itself and/or the assets of the Fund’s investment adviser.In either case, the existence of administrative services fees may tend to increase the overall cost of investing in the Fund.The existence of a 12b-1 fee will always increase the overall cost of investing in those Funds.In addition, because these fees are paid to us, allocations you make to these affiliated underlying Funds may benefit us financially if these fees exceed the costs of the administrative support services. The 12b-1 fees and administrative services fees that we receive may vary among the different Funds that are part of our investment platform.Thus, the fees we collect may be greater or smaller, based on the Funds that you select.In addition, we may consider these payments and fees, among a number of factors, when deciding to add or keep a Fund on the “menu” of Funds that we offer through the product. 17 As of May 1, 2015 , the administrative service fees we receive range from 0.00% to 0.40% of the average assets allocated to the Fund.The service fees received from each of PSF and AST are 0.05% and 0.40%, respectively.Some Funds pay a 12b-1 fee instead of, or in addition to, the administrative services fees. The 12b-1 fee we receive will range from 0.10% to 0.25% of the average assets allocated to the Funds indicated below. The following Funds currently pay a 12b-1 fee of 0.10%: Affiliated Funds - Portfolio: AST BlackRock Global Strategies AST MFS Growth AST BlackRock/Loomis Sayles Bond AST PIMCO Limited Maturity Bond AST Cohen & Steers Realty AST Small-Cap Growth AST Goldman Sachs Mid-Cap Growth AST Small-Cap Growth Opportunities AST Herndon Large-Cap Value AST Small-Cap Value AST J.P. Morgan International Equity AST T. Rowe Price Large-Cap Growth AST J.P. Morgan Strategic Opportunities AST T. Rowe Price Natural Resources AST Large-Cap Value AST Templeton Global Bond AST Loomis Sayles Large-Cap Growth AST Wellington Management Hedged Equity AST MFS Global Equity The following Funds currently pay a 12b-1 fee of 0.25%: Unaffiliated Funds: American Funds Growth Fund Hartford Disciplined Equity HLS Fund American Funds Growth-Income Fund Hartford Dividend and Growth HLS Fund American Funds International Fund Janus Aspen Series Overseas Portfolio Dreyfus MidCap Stock Portfolio Neuberger Berman AMT Socially Responsive Portfolio Dreyfus Socially Responsible Growth Fund TOPS® Aggressive Growth ETF Portfolio Fidelity VIP Contrafund Portfolio TOPS® Balanced ETF Portfolio Fidelity VIP Mid Cap Portfolio TOPS® Capital Preservation ETF Portfolio Franklin Income VIP Fund TOPS® Growth ETF Portfolio Franklin Mutual Shares VIP Fund TOPS® Managed Risk Balanced ETF Portfolio Templeton Growth VIP Fund TOPS® Managed Risk Growth ETF Portfolio Hartford Growth Opportunities HLS Fund TOPS® Managed Risk Moderate Growth ETF Portfolio Hartford Capital Appreciation HLS Fund TOPS® Moderate Growth ETF Portfolio In addition to the payments that we receive from underlying Funds and/or their affiliates, those same Funds and/or their affiliates may make payments to us and/or other insurers within the Prudential Financial group related to the offering of investment options within variable annuities or life insurance offered by different Prudential business units. Voting Rights We are the legal owner of the shares of the Funds associated with the Variable Investment Options.However, we vote the shares according to voting instructions we receive from Contract Owners.We will mail you a proxy, which is a form you need to complete and return to us, to tell us how you wish us to vote.When we receive those instructions, we will vote all of the shares we own on your behalf in accordance with those instructions.We vote shares for which we do not receive instructions, and any other shares that we own in our own right, in the same proportion as the shares for which instructions are received.We may change the way your voting instructions are calculated if it is required by federal or state regulation.We may also elect to vote shares that we own in our own right if the applicable federal securities laws or regulations, or their current interpretation, change so as to permit us to do so. We may, if required by state insurance regulations, disregard voting instructions if they would require shares to be voted so as to cause a change in the sub-classification or investment objectives of one or more of the available Variable Investment Options or to approve or disapprove an investment advisory contract for the Fund.In addition, we may disregard voting instructions that would require changes in the investment policy or investment adviser of one or more of the Funds associated with the available Variable Investment Options, provided that we reasonably disapprove such changes in accordance with applicable federal or state regulations.If we disregard Contract Owner voting instructions, we will advise Contract Owners of our action and the reasons for such action in the next available annual or semi-annual report. 18 Substitution of Variable Investment Options We may substitute one or more of the available Variable Investment Options.We may also cease to allow investments in any existing Variable Investment Option.We will not do this without any necessary Securities and Exchange Commission and/or any necessary state insurance department approvals.You will be given specific notice in advance of any substitution we intend to make. The Fixed Rate Option You may choose to invest, initially or by transfer, all or part of your Contract Fund to the Fixed Rate Option.This amount becomes part of our general account.The general account consists of all assets owned by us other than those in the Account and in other Separate Accounts that have been or may be established by us.Subject to applicable law, we have sole discretion over the investment of the general account assets, and Contract Owners do not share in the investment experience of those assets.Instead, we guarantee that the part of the Contract Fund allocated to the Fixed Rate Option will accrue interest daily at an effective annual rate that we declare periodically, but not less than a minimum effective annual rate.The minimum effective annual rate is 1%.The fulfillment of our guarantee under this benefit is dependent on our claims paying ability. We are not obligated to credit interest at a rate higher than an effective annual rate of 1%, although we may do so. Transfers out of the Fixed Rate Option are subject to limits.See Transfers/Restrictions on Transfers.The payment of any Cash Surrender Value attributable to the Fixed Rate Option may be delayed up to six months.See When Proceeds Are Paid. If you exercise the Overloan Protection Rider, any remaining unloaned Contract Fund value will be transferred to the Fixed Rate Option, and transfers out of the Fixed Rate Option and into the Variable Investment Options will no longer be permitted.See Loans. When you submit a claim under the Chronic Illness Option of the BenefitAccess Rider, you must authorize a transfer of all Contract value from the Variable Investment Options to the Fixed Rate Option.While your claim is reviewed and while you are receiving Benefit Payments, Contract value must remain in the Fixed Rate Option, and you must allocate future payments to the Fixed Rate Option.See BenefitAccess Rider. Because of exemptive and exclusionary provisions, interests in the Fixed Rate Option under the Contract have not been registered under the Securities Act of 1933 and the general account has not been registered as an investment company under the Investment Company Act of 1940.Accordingly, interests in the Fixed Rate Option are not subject to the provisions of these Acts, and we have been advised that the staff of the SEC has not reviewed the disclosure in this prospectus relating to the Fixed Rate Option.Any inaccurate or misleading disclosure regarding the Fixed Rate Option is subject to certain generally applicable provisions of federal securities laws. CHARGES AND EXPENSES This section provides a more detailed description of each charge that is described briefly in the SUMMARY OF CHARGES AND EXPENSES beginning on page 1 of this prospectus.There are charges and other expenses associated with the Contract that reduce the return on your investment.These charges and expenses are described below. The total amount invested in the Contract Fund, at any time, consists of the sum of the amount credited to the Variable Investment Options, the amount allocated to the Fixed Rate Option, plus any interest credited on amounts allocated to the Fixed Rate Option, and the principal amount of any Contract loan plus the amount of interest credited to the Contract upon that loan.See Loans.Most charges, although not all, are made by reducing the Contract Fund. In several instances we use the terms "maximum charge" and "current charge."The "maximum charge", in each instance, is the highest charge that we may make under the Contract.The "current charge", in each instance, is the amount that we now charge, which may be lower than maximum charges.If circumstances change, we reserve the right to increase each current charge, up to the maximum charge, without giving any advance notice. Current charges deducted from premium payments and the Contract Fund may change from time to time, subject to maximum charges.In deciding whether to change any of these current charges, we will periodically consider factors such as mortality, persistency, expenses, taxes and interest and/or investment experience to see if a change in our assumptions is needed.Premium based administrative charges will be set at one rate for all Contracts like this one.Changes in other charges will be by class.We will not recoup prior losses or distribute prior gains by means of these changes. 19 The charges under the Contract are designed to cover, in the aggregate, our direct and indirect costs of selling, administering and providing benefits under the Contract. They are also designed, in the aggregate, to compensate us for the risks of loss we assume pursuant to the Contract. If, as we expect, the charges that we collect from the Contract exceed our total costs in connection with the Contract, we will earn a profit. Otherwise, we will incur a loss. The rates of certain of our charges have been set with reference to estimates of the amount of specific types of expenses or risks that we will incur. In most cases, this prospectus identifies such expenses or risks in the name of the charge; however, the fact that any charge bears the name of, or is designed primarily to defray a particular expense or risk does not mean that the amount we collect from that charge will never be more than the amount of such expense or risk. Nor does it mean that we may not also be compensated for such expense or risk out of any other charges we are permitted to deduct by the terms of the Contract. We may reduce stated fees under particular contracts as to which, due to economies of scale and other factors, our administrative costs are reduced. Sales Load Charges We may charge up to 6% of premiums received in all Contract Years.This charge, often called a “sales load”, is deducted to compensate us for the costs of selling the Contracts, including commissions, advertising and the printing and distribution of prospectuses and sales literature.Currently, we charge less than 6% and we only deduct the charge for premiums received in the first 10 years.This charge is made up of two rates.We apply one percentage on the amount of premium received up to the Sales Load Target Premium and a second percentage on the excess of premium received over the Sales Load Target Premium. Current Sales Load Charges: (percentage of premiums received) Years 1-8 Years 9-10 Up to Sales Load Target Premium: 1.5% 1.25% In Excess of Sales Load Target Premium: 1.5% 1.25% The Sales Load Target Premium may vary from the No-Lapse Guarantee Premium, depending on the issue age and rating class of the insured, any extra risk charges, or additional riders.See PREMIUMS. Attempting to structure the timing and amount of premium payments to reduce the potential sales load may increase the risk that your Contract will lapse without value.Delaying the payment of premium amounts to later years will adversely affect the No-Lapse Guarantee if the accumulated premium payments do not reach the No-Lapse Guarantee Values shown on your Contract Data pages.See No-Lapse Guarantee.In addition, there are circumstances where payment of premiums that are too large may cause the Contract to be characterized as a Modified Endowment Contract, which could be significantly disadvantageous.See Tax Treatment of Contract Benefits. Premium Based Administrative Charge We may charge up to 7.5% of premiums received for a premium based administrative charge, which includes any federal, state or local income, premium, excise, business tax or any other type of charge (or component thereof) measured by or based upon the amount of premium we receive.This charge is made up of two parts, which currently equal a total of 3.25% of the premiums received. The first part is a charge for state and local premium taxes.The current amount for this first part is 2.5% of the premium and is our estimate of the average burden of state taxes generally.Tax rates vary from jurisdiction to jurisdiction and generally range from 0% to 5% (but may exceed 5% in some instances).The rate applies uniformly to all Contract Owners without regard to location of residence.We may collect more for this charge than we actually pay for state and local premium taxes. The second part is a charge for federal income taxes measured by premiums. The current amount for this second part is 0.75% of the premium.We believe that this charge is a reasonable estimate of an increase in our federal income taxes resulting from a change in the Internal Revenue Code.It is intended to recover this increased tax. Under current law, we may incur state and local taxes (in addition to premium taxes) in several states.Currently, these taxes are not significant and they are not charged against the Account.If there is a material change in the applicable state or local tax laws, we may impose a corresponding charge against the Account. Cost of Insurance We deduct a monthly cost of insurance ("COI") charge. The charge is determined by multiplying the amount by which the Contract’s Death Benefit exceeds the Contract Fund ("net amount at risk") by a monthly COI rate.The purpose of this charge is to provide insurance coverage.When an insured dies, the amount payable to the beneficiary (assuming there is no Contract Debt) is larger than the Contract Fund - significantly larger if the insured dies in the early years of a Contract.The COI charges collected from all Contract Owners enables us to pay this larger Death Benefit.The maximum COI charge is determined by multiplying the amount by which the Contract’s Death Benefit exceeds the Contract Fund ("net amount at risk") under a Contract by maximum COI rates.The COI charge is generally deducted proportionately (or as you directed, see Allocated Charges) from the dollar amounts held in each of the chosen investment options. 20 The net amount at risk is based on your Death Benefit, and your Contract Fund, therefore it is impacted by such factors as investment performance, premium payments and charges and fees. The current COI rates vary by issue age, sex, underwriting classification, as well as Basic Insurance Amount and Contract duration.The rates generally increase over time but are never more than the maximum charges listed in the Contract data pages of your Contract.The maximum COI rates are based upon the 2001 Commissioner's Standard Ordinary ("CSO") Mortality Tables.Our current COI charges range from $0.02 to $83.34 per $1,000 of net amount at risk. The net amount at risk is based on your Death Benefit and your Contract Fund, therefore it is impacted by such factors as investment performance, charges, fees, and premium payments. Higher or lower Contract Fund values may result in higher or lower COI rates.Paying less premiums, paying premiums late, experiencing poor investment performance, and/or earning less interest may reduce Contract Fund value, and may also cause the Contract to lapse earlier unless additional premiums are paid.Similarly, paying more premiums, paying premiums earlier, experiencing better market performance, and/or earning more interest may increase Contract Fund value . Monthly Deductions from the Contract Fund In addition to the COIs, we deduct an administrative charge for the Basic Insurance Amount.This charge is made up of two parts and is intended to compensate us for things like processing claims, keeping records, and communicating with Contract Owners. Currently, the first part of the charge is a flat monthly fee of $30 per month in the first year and $9 per month thereafter. The second part of the charge is an amount per $1,000 of the Basic Insurance Amount.The amount varies by issue age, sex, and underwriting classification.Generally, the per $1,000 rate is higher for older issue ages and for higher risk classifications.Currently, we apply this part of the charge during the first six Contract Years. The following chart provides an example of per $1,000 rates. Administrative Charge: Per $1,000 rates Sample Administrative Charges: (per $1,000 rates) Issue Age Male Nonsmoker Male Smoker Female Nonsmoker Female Smoker 35 55 75 The highest charge per thousand is $1.53 and applies to males, age 85, in the worst rating classes.The lowest charge per thousand is $0.07 and applies to age 0.The amount of the maximum charge that applies to your particular Contract is shown on the Contract data pages under the heading “Adjustments to the Contract Fund.” We generally deduct the monthly charges proportionately from the dollar amount held in each of the chosen investment option[s] or you may select up to two Variable Investment Options from which we deduct your Contract's monthly charges.See Allocated Charges. You may add one or more riders to the Contract.Some riders are charged for separately.If you add such a rider to the basic Contract, additional charges will be deducted.See Charges for Optional Rider Coverage. The earnings of the Account are taxed as part of our operations.Currently, no charge is being made to the Account for our federal income taxes, other than the 0.75% charge for federal income taxes measured by premiums. See Premium Based Administrative Charge.We periodically review the question of a charge to the Account for our federal income taxes.We may charge such a fee in the future for any federal income taxes that would be attributable to the Contracts. 21 Daily Deduction from the Variable Investment Options Each day we deduct a charge from the assets of the Variable Investment Options in an amount equivalent to an effective annual rate of up to 0.45%.Currently, we charge 0.10%.This charge is intended to compensate us for assuming mortality and expense risks under the Contract.The mortality risk we assume is that insureds may live for shorter periods of time than we estimated when mortality charges were determined.The expense risk we assume is that expenses incurred in issuing and administering the Contract will be greater than we estimated in fixing our administrative charges.This charge is not assessed against amounts allocated to the Fixed Rate Option. Surrender Charges We assess a surrender charge if, during the first 10 Contract Years, the Contract lapses, is surrendered, or the Basic Insurance Amount is decreased (including as a result of a withdrawal or a Death Benefit type change).These surrender charges compensate us for costs associated with the Contracts, such as: processing applications, conducting examinations, determining insurability and the insured’s rating class, and establishing records.The surrender charge is a percentage of the first year’s Sales Load Target Premium, excluding premiums for riders and extras, and is determined at the time the Contract is issued.The percentage and duration of a surrender charge vary by issue age.The surrender charge is reduced to zero by the end of the 10th Contract Year.While the amount of the surrender charge decreases over time, it may be a substantial portion of, or even equal to, your Contract Fund. The chart below shows maximum percentages for all ages at the beginning of the first Contract Year and the end of the last Contract Year that a surrender charge may be payable.We do not deduct a surrender charge from the Death Benefit if the insured dies during this period.A schedule showing maximum surrender charges for a full surrender occurring each year that a surrender charge may be payable is found in the Contract Data pages of your Contract. Percentages for Determining Surrender Charges Issue Age Percentage of Sales Load Target Premium, excluding premiums for riders and extras, at start of year 1 Reduces to zero at the end of year 0-49 100% 10 50-60 90% 10 61-65 65% 10 66 and above
